EXHIBIT 10.44
 
MASTER REAFFIRMATION AND
AMENDMENT NO. 3 TO LOAN DOCUMENTS


THIS MASTER REAFFIRMATION AND AMENDMENT NO. 3 TO LOAN DOCUMENTS (this
“Amendment”) is made as of the 12 day of February, 2015, by and among HIGHER
ONE, INC., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders,
and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer (the “Agent”).  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement
described below.


W I T N E S S E T H:
            WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are
parties to that certain Credit Agreement, dated as of October 16, 2012 (the
“Original Credit Agreement”), as amended by that certain Master Reaffirmation
and Amendment No. 1 to Loan Documents, dated as of March 28, 2013 (the “First
Amendment”), and as further amended by that certain Master Reaffirmation and
Amendment No. 2 to Loan Documents, dated as of November 4, 2013 (the “Second
Amendment” and, together with the Original Credit Agreement and the First
Amendment, collectively, as the same may be amended, modified, extended,
restated, replaced or otherwise supplemented from time to time, the “Credit
Agreement”);
WHEREAS, as collateral security for all Obligations to the Lenders, the Borrower
and each Guarantor has granted to the Agent for the ratable benefit of the
Secured Parties a lien on and security interest in all of their respective
assets pursuant to, and as more particularly described in, the Collateral
Documents;


WHEREAS, the Borrower and the Guarantors (collectively, the “Obligors”) have
requested that the Agent and the Lenders amend certain provisions of the Credit
Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the premises and agreements set forth herein
(which are incorporated herein as though fully set forth below, by this
reference thereto) and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the undersigned agrees
as follows:
1.            Acknowledgments, Affirmations and Representations and Warranties.
(a)            The Obligors acknowledge, affirm, represent and warrant that:
 
(i)            All of the statements contained herein are true and correct and
that each understands that the Lenders and the Agent are relying on the truth
and completeness of such statements to enter into this Amendment.
 
(ii)            The Obligors are legally and validly indebted to the Lenders by
virtue of the Facility and the Loan Documents to which they are a party and
there is no defense, offset or counterclaim with respect to any of the
Obligations of the Obligors under the Loan Documents or independent claim or
action against the Lenders or the Agent of any kind or nature with respect to
the Obligations existing as of the date hereof or any of the Loan Documents to
which they are a party, any action previously taken or not taken by the Lenders
or the Agent with respect thereto, or any Lien on Collateral in connection
therewith to secure the Obligations.
 
(iii)            Each of the Obligors has the power and authority to enter into,
and has taken all necessary corporate or company action to authorize, this
Amendment and the transactions contemplated hereby, and this Amendment has been
duly executed and delivered by each Obligor and is a valid and binding
obligation of each Obligor, enforceable against each Obligor in accordance with
its terms.
 
(iv)            All representations, warranties and covenants contained in, and
schedules and exhibits to, the Credit Agreement, the Guaranty and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality standard set forth in any such representation, warranty or
covenant) on and as of the date hereof, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation,
warranty or covenant) as of such earlier date, and are incorporated herein by
reference and are hereby remade and reaffirmed.
 
(v)            No Event of Default (howsoever defined) currently exists under
the Credit Agreement, the Guaranty or any of the other Loan Documents and no
condition exists which would constitute a default or an event of default
(howsoever defined) under the Credit Agreement or any of the other Loan
Documents but for the giving of notice or passage of time, or both.
 
(vi)            Except for matters specifically addressed in this Amendment,
there has been no event or circumstance since the date of the closing of the
Credit Agreement on October 16, 2012 that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(vii)            The consummation of the transactions contemplated hereby is not
prevented or limited by, nor does it conflict with or result in a breach of
terms, conditions or provisions of any Obligor’s Organization Documents or any
evidence of indebtedness, agreement or instrument of whatever nature to which
any Obligor is a party or by which it is bound, does not constitute a default
under any of the foregoing and does not violate any federal, state or local law,
regulation or order or any order of any court or agency which is binding upon
any Obligor.
 
(viii)            No consents, licenses or approvals are required in connection
with the execution, delivery and performance by any of the Obligors and the
validity against any of the Obligors of this Amendment other than those already
obtained.
 
(ix)            The Obligors are not in default in the payment or performance of
any other obligations or liabilities relating to Indebtedness to any other
Person, including, without limitation, any other financial institution, and all
payments due to any other creditors of any of the Obligors are current and not
past due.
 
2.            Amendments to Credit Agreement and Other Loan Documents.
 
(a)            Any and all references in any Loan Document to the Credit
Agreement (howsoever defined) shall mean the Credit Agreement, as amended and
modified by this Amendment.
 
(b)            The Preliminary Statements of the Credit Agreement are hereby
amended by deleting the first WHEREAS clause appearing therein and by
substituting the following in lieu thereof:
 
“WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders, the Swingline Lender and the L/C Issuer make loans and other financial
accommodations to the Loan Parties; and”
(c)            Section 1.01 of the Credit Agreement, entitled “Defined Terms,”
is hereby amended by deleting the definitions of “Cost of Acquisition,”
“Permitted Acquisition,” “Permitted Initial Share Repurchases” and “Permitted
Subsequent Share Repurchases” in their entirety.
 
(d)            Section 1.01 of the Credit Agreement, entitled “Defined Terms,”
is hereby amended by deleting the definitions of “Agreement,” “Applicable Rate,”
“Base Rate,” “Commitment,” “Consolidated EBITDA,” “Consolidated Fixed Charge
Coverage Ratio,” “Eurodollar Rate,” “Loan Notice,” “Responsible Officer” and
“Swingline Loan Notice” in their entirety and by replacing them with the
respective replacement definitions set forth below:
 
“Agreement” means this Credit Agreement, as amended, modified, extended,
restated, replaced or otherwise supplemented from time to time.
“Applicable Rate” means: (a) for Base Rate Loans, a rate per annum equal to
3.00%, (b) for Eurodollar Rate Loans, a rate per annum equal to 4.00%, and (c)
for Letter of Credit Fees, a rate per annum equal to 4.00%.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the
Base Rate shall be less than zero (0), such rate shall be deemed zero (0) for
purposes of this Agreement.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.


“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Commitment” applicable for such date or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  Subject to any other adjustments set forth in this Agreement,
including, without limitation, any Facility Reduction described in Section 2.16
hereof, the Commitment of all of the Lenders shall be: (i) $140,000,000 on the
Amendment No. 3 Effective Date through December 31, 2015; (ii) $130,000,000 on
January 1, 2016 through December 31, 2016; and (iii) $120,000,000 on January 1,
2017 through the Maturity Date.  For the avoidance of doubt, any Facility
Reduction shall be in addition to the reductions in the Commitment described in
the immediately preceding sentence.


“Consolidated EBITDA” means, for any period, the sum of the following as
determined on a Consolidated basis, the sum of (a) Consolidated Net Income, less
(b) the sum of the following to the extent included in calculating such
Consolidated Net Income (without duplication) (i) income from discontinued
operations, (ii) interest income and (iii) the Income Adjustment component of
the Campus Solutions Adjustment, plus (c) the sum of the following to the extent
deducted in calculating such Consolidated Net Income (without duplication) (i)
loss from discontinued operations, (ii) any extraordinary items, (iii) non-cash
items related to earn-outs and similar obligations, (iv) income taxes, (v) any
non-cash charges which result from any change in accounting principles or
methods which are permitted under this Agreement, (vi) Consolidated Interest
Charges, (vii) non-cash equity compensation-related expenses, (viii)
depreciation, depletion, amortization and impairment charges (including
intangible assets, fixed assets and goodwill), (ix) an income statement expense
recorded in connection with an expected Permitted Settlement, which expense
shall be recorded in conformity with GAAP, provided that, for the avoidance of
doubt, the aggregate amount of any of such recorded expense shall not exceed the
Permitted Settlement Amount, and (x) the Expense Adjustment component of the
Campus Solutions Adjustment.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA, plus (ii) to the extent
not already included in the determination of Consolidated EBITDA, Pro Forma
EBITDA, if any, less (iii) Restricted Payments paid in cash less (iv)
Consolidated Maintenance Capital Expenditures less (v) income taxes paid in
cash, to (b) the sum of, without duplication (i) Consolidated Interest Charges
to the extent paid in cash, (ii) the aggregate principal amount of all
redemptions or similar acquisitions for value of outstanding debt for borrowed
money or regularly scheduled principal payments due within the applicable
Measurement Period in respect of all Consolidated Funded Indebtedness (exclusive
of Total Outstandings as of such date of determination), and (iii) Capital Lease
obligations due within the applicable Measurement Period.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings, the Borrower and their Subsidiaries on a Consolidated basis, without
duplication, all outstanding liabilities for borrowed money and other
interest-bearing liabilities required to be recorded as a capital lease in
accordance with GAAP, including current and long term liabilities, all FAS 150
Liabilities, and the current portion of Subordinated Liabilities, and in the
case of Borrower includes Total Outstandings, but shall exclude the loan payable
of up to $7,632,500 from Higher One Real Estate SP, LLC to Consortium America
XLII, LLC.


“Eurodollar Rate” means:


(a)
for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;

(b)
for any interest calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time, two
(2) Business Days prior to such date for Dollar deposits with a term of one (1)
month commencing that day;

provided, that: (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent, and (ii) if the
Eurodollar Rate shall be less than zero (0), such rate shall be deemed zero (0)
for purposes of this Agreement
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit F or
such other form as may be approved by the Administrative Agent  (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, vice president of finance or controller of a Loan
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent.
“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the Borrower.
(e)            Section 1.01 of the Credit Agreement, entitled “Defined Terms,”
is hereby amended by deleting the last sentence appearing in the definition of
“Applicate Percentage” in its entirety and by substituting the following in lieu
thereof: “The Applicable Percentage of each Lender in respect of the Facility is
set forth opposite the name of such Lender on Schedule 1.01(b) or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.”
 
(f)            Section 1.01 of the Credit Agreement, entitled “Defined Terms,”
is hereby amended by deleting subsection (b) appearing in the definition of
“Change of Control” in its entirety and by substituting the following in lieu
thereof:
 
“(b)            during any period of twelve (12) consecutive months, a majority
of the members of the board of directors or other equivalent governing body of
Holdings ceases to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or”


(g)            Section 1.01 of the Credit Agreement, entitled “Defined Terms,”
is hereby amended by adding the following new definitions in their appropriate
alphabetical order:
“Amendment No. 3” means that certain Master Reaffirmation and Amendment No. 3 to
Loan Documents, dated as of February 12, 2015, by and among the Borrower, the
Guarantors, the Lenders party thereto and Bank of America, as Administrative
Agent, Swingline Lender and L/C Issuer.
“Amendment No. 3 Effective Date” has the meaning specified in Amendment No. 3.
“Campus Solutions Adjustment” means the $1,604,000 of income recorded in the
second quarter of 2014 (the “Income Adjustment”) and the $960,000 of expense
recorded in the fourth quarter of 2014 (the “Expense Adjustment”), both of which
are associated with a settlement related to the Campus Solutions acquisition and
will be deducted from the calculation of Consolidated EBITDA.
“Facility Reduction” has the meaning specified in Section 2.16.
“Facility Reduction Amount” has the meaning specified in Section 2.16.
“Monetary Restitution” has the meaning specified in the definition of “Permitted
Settlement.”
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit Q or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Permitted Settlement” means, collectively, any and all final and non-appealable
consents, orders, formal agreements or other commitments that are enforceable in
writing (each, a “Settlement”) by and between the Borrower on the one hand, and
any or all of the Persons listed on Schedule 1.01(d) on the other hand, that (a)
relates to the matters more fully described on Schedule 1.01(e), and (b)
requires the payment by the Borrower of monetary restitution or civil money
penalties in a specific maximum dollar amount, or in the case of monetary
restitution, pursuant to specified requirements that permit the calculation of a
specific maximum dollar amount of monetary restitution; provided, that
notwithstanding anything to the contrary contained herein, a Permitted
Settlement (A) shall not in any event when combined with all other Permitted
Settlements exceed the Permitted Settlement Amount, and (B) shall not include
any one or more non-monetary Settlements that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
For purposes of this Amendment, “Permitted Settlement” also means a voluntary
payment of monetary restitution in connection with the Borrower’s financial
consumer activities conducted through or with the support of Customers Bank
and/or WEX Bank, each an insured depository institution, that is (1) in a fixed
dollar amount, and (2) approved in writing in advance by the Administrative
Agent, in its sole and absolute discretion (a “Monetary Restitution”).
“Permitted Settlement Amount” means the aggregate amount required to be paid by
the Borrower pursuant to the terms of the Permitted Settlement, plus fees and
expenses incurred in connection therewith; provided that such Permitted
Settlement Amount (inclusive of any Monetary Restitution and any legal fees and
other costs and expenses that the Borrower incurs in connection with the
Permitted Settlement or otherwise that the Borrower may be required to pay in
connection with the foregoing) shall not exceed $75,000,000 in the aggregate.
“Permitted Settlement Date” means the date a Settlement which is a Permitted
Settlement becomes effective.
“Permitted Settlement Payment” means each payment to be made by the Borrower
pursuant to the terms of the Permitted Settlement, so long as the aggregate of
all such Permitted Settlement Payments does not exceed the Permitted Settlement
Amount.
“Permitted Settlement Reduction Amount” has the meaning specified in Section
2.16.
“Reserve Draw Request” has the meaning specified in Section 2.17.
“Settlement” has the meaning specified in the definition of “Permitted
Settlement.”
“Settlement Reserve Amount” means $35,000,000.


(h)            Section 2.02 of the Credit Agreement, entitled “Borrowings,
Conversions and Continuations of Loans,” is hereby amended by deleting the first
three sentences appearing therein and by substituting the following in lieu
thereof:
“Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by: (i)
telephone, or (ii) a Loan  Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice. 
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.”
(i)            Section 2.04 of the Credit Agreement, entitled “Swingline Loans,”
is hereby amended by deleting the first sentence appearing in subsection (b)
therein and by substituting the following in lieu thereof:
“Each Swingline Borrowing shall be made upon the Borrower’s irrevocable notice
to the Swingline Lender and the Administrative Agent, which may be given by: 
(i) telephone or (ii) a Swingline Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice.”
(j)            Section 2.05 of the Credit Agreement, entitled “Prepayments,” is
hereby amended by deleting the first sentence appearing in subsection (a)(i)
therein and substituting the following in lieu thereof:
“The Borrower may, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, at any time or from
time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three (3) Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of  $100,000 or a whole multiple of $100,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $200,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.”
(k)            Section 2.05 of the Credit Agreement, entitled “Prepayments,” is
hereby amended by deleting the first sentence appearing in subsection (a)(ii)
therein and by substituting the following in lieu thereof:
“The Borrower may, upon notice to the Swingline Lender pursuant to delivery to
the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding).”
(l)            Section 2.09 of the Credit Agreement, entitled “Fees,” is hereby
amended by deleting the first sentence appearing in subsection (a) therein and
by substituting the following in lieu thereof:
“The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Percentage, a commitment fee equal to
.500% multiplied by the actual daily amount by which the Aggregate Commitments
exceed the sum of (A) the Outstanding Amount of Revolving Loans, and (B) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15.”
(m)            Section 2.10 of the Credit Agreement, entitled “Computation of
Interest and Fees; Retroactive Adjustments of Applicable Rate,” is hereby
amended by deleting it in its entirety and by substituting the following in lieu
thereof:
 
“2.10            Computation of Interest and Fees.  All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurodollar Rate) shall be made on the basis of a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
three hundred sixty-five (365) day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.”
(n)            Section 2.16 of the Credit Agreement, entitled “Increase in
Facility,” is hereby amended by deleting it in its entirety and by substituting
the following in lieu thereof:
 
“2.16            Decrease in Facility.  If the Permitted Settlement Amount is
less than $70,000,000, then the Facility shall be automatically and permanently
reduced dollar for dollar (the “Facility Reduction”) by a dollar amount equal to
the difference between $70,000,000 and the actual Permitted Settlement Amount
(the “Facility Reduction Amount”); provided that the Facility Reduction Amount
shall not exceed $20,000,000.  If the Facility is decreased in accordance with
this Section 2.16, the Facility Reduction shall be effective on the completion
of the Permitted Settlement, as determined in the sole and absolute discretion
of the Agent, and each Lender’s Commitment shall be permanently reduced pro rata
in accordance with the aggregate Facility Reduction Amount.
(o)            Article II of the Credit Agreement, entitled “COMMITMENTS AND
CREDIT EXTENSIONS,” is hereby amended by adding the following new section at the
end of such Article II (immediately after Section 2.16):
 
“2.17            Facility Reserve.  Notwithstanding anything to the contrary
contained herein, the Total Outstandings shall not exceed at any time the then
applicable maximum Facility amount minus the Settlement Reserve Amount;
provided, however, that on or after a Permitted Settlement Date, and subject to
the other terms and conditions set forth herein, the Borrower may request that
the Administrative Agent authorize the Borrower to make a draw on the Settlement
Reserve Amount, which request shall be made by delivery to the Administrative
Agent of a written Loan Notice specifying, among other things, that the
applicable Borrowing is a request to draw on the Settlement Reserve Amount (a
“Reserve Draw Request”).  Subject to the terms and conditions set forth herein,
the Administrative Agent shall authorize a Reserve Draw Request so long as (a)
the Borrower shall have delivered to the Administrative Agent a certificate in
substantially the form of Exhibit R hereto certifying as to matters related to
the applicable Settlement, (b) the applicable Settlement constitutes a Permitted
Settlement hereunder, as determined by the Administrative Agent and confirmed in
writing to the Borrower, and (c) the requested amount of the Reserve Draw
Request shall not exceed the Permitted Settlement Payment to be made in
connection with the applicable Settlement.”
(p)            Section 5.24 of the Credit Agreement, entitled “Proposed
Settlements,” is hereby amended by deleting it in its entirety and by
substituting the following in lieu thereof:
 
“5.24            Settlements.Neither the Proposed Settlement nor the Permitted
Settlement will have a Material Adverse Effect.”
(q)            Section 6.03 of the Credit Agreement, entitled “Notices,” is
hereby amended by (i) deleting the text “; and” at the end of subsection (c)
therein and by replacing such text with a semicolon, (ii) deleting the period at
the end of subsection (d) therein and by replacing it with a semicolon, and
(iii) inserting the following new subsections at the end of such Section 6.03
(immediately after subsection (d) therein):
 
“(e)            of any material change in the status of the Permitted Settlement
including, without limitation, with respect to any increase in the proposed
settlement amount;
(f)            of any material change in the status of any Settlement that is
not a Permitted Settlement, or any other action, suit, proceeding, claim or
dispute pending or, to the knowledge of the Loan Parties, threatened or
contemplated, at law, equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Subsidiary, unless providing such
notice is prohibited by Law;
(g)            of any non-adversary regulatory actions or activities that could
reasonably be expected to have a Material Adverse Effect on the financial
condition, business and/or operations of any Loan Party or any Subsidiary; and
(h)            of any actual or threatened private action, suit, proceeding,
claim or litigation that is in any way based on or related to bank regulatory
proceedings and could reasonably be expected to have a Material Adverse Effect
on the financial condition, business and/or operations of any Loan Party or any
Subsidiary.”
(r)            Section 6.11 of the Credit Agreement, entitled “Use of Proceeds,”
is hereby amended by deleting it in its entirety and by substituting the
following in lieu thereof:
 
“6.11            Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes not in contravention of any Law or of any Loan
Document, and to partially fund the Permitted Settlement, as and to the extent
permitted herein.”
(s)             Section 6.14 of the Credit Agreement, entitled “Covenant to Give
Security,” is hereby amended by deleting subsection (c) appearing therein in its
entirety and by substituting the following in lieu thereof:
 
“(c)            Account Control Agreements. None of the Loan Parties shall open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than  (a) deposit accounts that are maintained at all times with depository
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (b) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, and (c) deposit accounts
established solely as payroll and other zero balance accounts and such accounts
are held at Bank of America; provided, however, that notwithstanding the
forgoing, so long as no Default or Event of Default shall have occurred and be
continuing, the Loan Parties shall not be required to provide Qualifying Control
Agreements with respect to any Low Balance Account or any US Bank Deposit
Accounts.”
(t)            Section 6.16 of the Credit Agreement, entitled “Use of Share
Repurchase Accounts,” is hereby amended by deleting it in its entirety and by
substituting the following in lieu thereof:
 
“Section 6.16                                        Closing of Share Repurchase
Accounts.  On or before February 20, 2015, Holdings (and each other Loan Party,
if applicable) shall close all Share Repurchase Accounts, and any and all
amounts in any Share Repurchase Account shall be immediately transferred to a
deposit account or a securities account which satisfies the requirements of
clause (a) or (b) of Section 6.14(c), as applicable.”
(u)            Section 7.01 of the Credit Agreement, entitled “Liens,” is hereby
amended by (i) deleting the text “; and” at the end of subsection (i) therein
and by replacing such text with a semicolon, (ii) deleting the period at the end
of subsection (j) therein and by replacing it with “; and”, and (iii) inserting
the following new subsection at the end of such Section 7.01 (immediately after
subsection (j) therein):
“(k)            Liens in the interests of Higher One Real Estate, Inc. (“HO Real
Estate”) in that certain payment in the amount of $892,531 payable to HO Real
Estate pursuant to the certain Membership Interest Purchase and Modification
Agreement between HO Real Estate, U.S. Bancorp Community Development Corporation
and FC Winchester Lofts Manager, Inc., dated September 4, 2014, which Liens
arise out of that certain Collateral Pledge and Security Agreement between HO
Real Estate and Consortium Structured Investments, LLC, dated as of September 4,
2014.”
(v)            Section 7.02 of the Credit Agreement, entitled “Indebtedness,” is
hereby amended by deleting subsection (h) appearing therein in its entirety and
by substituting the following in lieu thereof: “[Intentionally Omitted.]”
 
(w)            Section 7.02 of the Credit Agreement, entitled “Indebtedness,” is
hereby further amended by deleting subsection (i) appearing therein in its
entirety and by substituting the following in lieu thereof:
“(i)            other unsecured Indebtedness in an aggregate principal amount of
not more than $15,000,000 outstanding at any time (other than: (i) Intercompany
Debt which Indebtedness is covered by Section 7.02(e), and (ii) Indebtedness
incurred with respect to Guarantees of Indebtedness of a Foreign Subsidiary
which are covered by Section 7.02(d)).”
(x)            Section 7.03 of the Credit Agreement, entitled “Investments,” is
hereby amended by deleting subsection (f) appearing therein in its entirety and
by substituting the following in lieu thereof: “[Intentionally Omitted.]”
 
(y)            Section 7.06 of the Credit Agreement, entitled “Restricted
Payments,” is hereby amended by deleting subsection (e) appearing therein in its
entirety and by substituting the following in lieu thereof: “[Intentionally
Omitted.]”
 
(z)            Section 7.11 of the Credit Agreement, entitled “Financial
Covenants,” is hereby amended by deleting subsection (a) appearing therein in
its entirety and by substituting the following in lieu thereof:
“(a)            Minimum EBITDA.  Permit the Consolidated EBITDA as of the end of
any Measurement Period ending as of the end of any fiscal quarter of the
Borrower set forth below to be less than the amount set forth below opposite
such period:
Measurement Period Ending
 
Minimum EBITDA
 
March 31, 2015
 
$
45,000,000
 
June 30, 2015
 
$
45,000,000
 
September 30, 2015
 
$
40,000,000
 
December 31, 2015
 
$
40,000,000
 
March 31, 2016 and each fiscal quarter thereafter
 
$
35,000,000
 



(aa)            Section 7.11 of the Credit Agreement, entitled “Financial
Covenants,” is hereby amended by deleting subsection (b) appearing therein in
its entirety and by substituting the following in lieu thereof:
 
“(b)            Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any Measurement Period ending as of the end of any fiscal
quarter of the Borrower set forth below to be greater than the ratio set forth
below opposite such period:
Measurement Period Ending
Maximum Consolidated Leverage Ratio
Closing Date through September 30, 2016
2.75-to-1.00
December 31, 2016 and each fiscal quarter thereafter
2.50-to-1.00



(bb)            Section 7.16 of the Credit Agreement, entitled “Share Repurchase
Accounts and US Bank Deposit Accounts,” is hereby amended by deleting it in its
entirety and by substituting the following in lieu thereof:
 
“Section 7.16.  US Bank Deposit Accounts. At any time, with regard to the US
Bank Deposit Accounts, (i) permit the balances in either of the US Bank Deposit
Accounts as disclosed in the Perfection Certificate of Higher One Real Estate
SP, LLC dated as of October 16, 2012 to be increased, or (ii) permit any Loan
Party to advance, deposit or otherwise transfer any additional funds into the US
Bank Deposit Accounts, provided, however, that upon satisfaction of the
obligations owing to Consortium America XLII, LLC which are secured by the US
Bank Deposit Accounts, (x) the applicable Loan Parties shall provide to the
Administrative Agent a Qualifying Control Agreement with respect to the US Bank
Deposit Accounts or (y) all amounts in the US Bank Deposit Accounts shall be
immediately transferred to a deposit account or a securities account which
satisfies the requirements of clause (a) or (b) of Section 6.14(c), as
applicable.”
(cc)            Article VII of the Credit Agreement, entitled “NEGATIVE
COVENANTS,” is hereby amended by adding the following new section at the end of
such Article VII (immediately after Section 7.16):
 
“Section 7.17                                        Permitted Settlement
Payments.  Make any Permitted Settlement Payment if: (a) after giving effect to
such Permitted Settlement Payment, the aggregate Permitted Settlement Payments
shall exceed the Permitted Settlement Amount; (b) there exists a Default or an
Event of Default; or (c) an Event of Default would exist after giving effect to
such Permitted Settlement Payment.”
(dd)            Section 8.01 of the Credit Agreement, entitled “Events of
Default,” is hereby amended by deleting subsection (h) appearing therein in its
entirety and substituting the following in lieu thereof:
 
“(h)            Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final non-appealable judgments, orders or
settlements for the payment of money in an aggregate amount (as to all such
judgments, orders and settlements) exceeding $10,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the potential claim and
does not dispute coverage), or (ii) any one or more non-monetary final
judgments, orders or settlements that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; provided, however, subject to and so long
as the Loan Parties are in strict compliance with the terms and conditions of
this Agreement and the other Loan Documents, and there otherwise exists no Event
of Default on or before the applicable Permitted Settlement Date and no Event of
Default would exist after giving effect to the terms of the Permitted
Settlement, the Permitted Settlement shall not constitute an Event of Default
under this Section 8.01(h).  For the avoidance of doubt, the making of any
Permitted Settlement Payment in violation of any provision of this Agreement
(including, without limitation, Section 7.17 hereof) shall constitute an Event
of Default hereunder.”
(ee)            Section 10.09 of the Credit Agreement, entitled “Appointment of
Borrower,” is hereby amended by deleting it in its entirety and by substituting
the following in lieu thereof:
 
“10.09            Appointment of Borrower. Each of the Loan Parties hereby
appoints the Borrower to act as its agent for all purposes of this Agreement,
the other Loan Documents and all other documents and electronic platforms
entered into in connection herewith and agrees that (a) the Borrower may execute
such documents and provide such authorizations on behalf of such Loan Parties as
the Borrower deems appropriate in its sole discretion and each Loan Party shall
be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by the
Administrative Agent, L/C Issuer or a Lender to the Borrower shall be deemed
delivered to each Loan Party, and (c) the Administrative Agent, L/C Issuer or
the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Borrower on behalf of
each of the Loan Parties.”
(ff)            Section 11.02 of the Credit Agreement, entitled “Notices;
Effectiveness; Electronic Communications,” is hereby amended by deleting the
parenthetical appearing in the first sentence of subsection (e) therein and by
substituting the following in lieu thereof: “(including telephonic or electronic
Loan Notices, Letter of Credit Applications, Notices of Loan Prepayment and
Swingline Loan Notices)”.
 
(gg)            Section 11.07 of the Credit Agreement, entitled “Treatment of
Certain Information; Confidentiality,” is hereby amended by deleting subsection
(a)(vi)(A) appearing therein in its entirety and by substituting the following
in lieu thereof: “(A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or”.
 
(hh)            Section 11.10 of the Credit Agreement, entitled “Counterparts;
Integration; Effectiveness,” is hereby amended by inserting the following text
at the end of the first sentence appearing therein: “, but all of which when
taken together shall constitute a single contract.”
 
(ii)            Section 11.18 of the Credit Agreement, entitled “Electronic
Execution of Assignments and Certain Other Documents,” is hereby amended by
deleting it in its entirety and by substituting the following in lieu thereof:
 
“11.18            Electronic Execution of Assignments and Certain Other
Documents. The words “delivery,” “execute,” “execution,” “signed,” “signature,”
and words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.”
(jj)            The Credit Agreement is hereby amended by deleting Schedule
1.01(b) in its entirety and by substituting therefor the schedule attached
hereto as Schedule 1.01(b).
 
(kk)            The Credit Agreement is hereby amended by deleting Schedule
1.01(d) in its entirety and by substituting therefor the schedule attached
hereto as Schedule 1.01(d).
 
(ll)            The Credit Agreement is hereby amended by adding as Schedule
1.01(e) thereto a copy of Schedule 1.01(e) attached hereto.
 
(mm)            The Credit Agreement is hereby amended by deleting Exhibit F in
its entirety.
 
(nn)            The Credit Agreement is hereby amended by adding as Exhibit Q
thereto a copy of Exhibit Q attached hereto.
 
(oo)            The Credit Agreement is hereby amended by adding as Exhibit R
thereto a copy of Exhibit R attached hereto.
 
3.            Reaffirmation of Obligors; Representations of Obligors.  The
Obligors, as makers, debtors, assignors, obligors, guarantors, or in other
similar capacity in which they incur obligations to the Agent or the Lenders
under any of the Loan Documents or otherwise, hereby ratify and reaffirm all of
their respective payment and performance obligations, contingent or otherwise,
under each of the Loan Documents to which they are a party and, to the extent
they granted liens or mortgages on or security interests in any of their
properties pursuant to any Collateral Document as security for the Obligations
under or with respect to the Credit Agreement and the other Loan Documents,
hereby ratify and reaffirm such grant of liens, mortgages and security interests
and confirm and agree that with respect to liens and security interests on any
right, title and interest of the Obligors in any personal property granted
pursuant to a security agreement or otherwise, such liens and security interests
hereafter secure all of the Obligations, including without limitation, the
Obligations arising under the Revolving Loans, in each case as if each reference
in such Collateral Document to the obligations secured thereby are construed to
hereafter mean and refer to such Obligations (including, without limitation, the
Revolving Loans) under the Credit Agreement and other Loan Documents, as hereby
amended. Each Guarantor acknowledges, affirms and agrees that all Obligations of
the Borrower to the Lenders and the Agent have been guaranteed by such
Guarantors pursuant to the terms of the Guaranty, including, without limitation,
those Obligations arising under the Revolving Loans. The Obligors acknowledge
that each of the Loan Documents to which they are a party remain in full force
and effect, continue to apply to the Obligations, including, without limitation,
the Obligations arising under the Revolving Loans, and are hereby ratified and
confirmed. The execution of this Amendment shall not operate as a novation,
waiver of any right, power or remedy of the Lenders or the Agent nor constitute
a waiver of any provision of any of the Loan Documents.  The Obligors agree and
acknowledge that this Amendment shall be deemed a Loan Document.
 
4.            Conditions to Effectiveness.  This Amendment shall be deemed
effective as of the day and year set forth above (the “Amendment Effective
Date”) upon satisfaction (or waiver) of the following conditions (in each case,
in form and substance reasonably acceptable to the Agent) on or prior to
February 12, 2015:
 
(a)            The Agent shall have received a copy of this Amendment duly
executed by each Obligor, the Required Lenders and the Agent, in form and
substance reasonably satisfactory to the Agent.
 
(b)            The representations and warranties of the Obligors contained
herein shall be true and correct in all material respects unless qualified by
materiality in which case such representations and warranties shall be true and
correct.
 
(c)            There shall exist no Default or Event of Default.
 
(d)            The Borrower shall have paid-down the principal balance of the
outstanding Revolving Loans by an amount equal to $35,000,000.
 
(e)            The Agent shall have received from the Borrower, for the account
of the Approving Lenders (as defined below) (including Bank of America), the
Upfront Fee.
 
(f)            The Agent shall have received from the Borrower such other fees
and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Agent’s counsel shall have received from
the Borrower payment of all outstanding fees and expenses previously incurred
and all fees and expenses incurred in connection with this Amendment.
 
(g)            The Agent shall have received an opinion or opinions of counsel
for the Obligors, dated as of the Amendment Effective Date and addressed to the
Agent and the Lenders, which shall be in form and substance satisfactory to the
Agent.
 
(h)            The Obligors shall have delivered to the Agent such other
supporting documents and certificates as the Agent, the Lenders or their
respective counsel may reasonably request.
 
(i)            All other documents, legal and regulatory matters in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Agent and its counsel.
 
For purposes of determining compliance with the conditions specified in this
Section 4, the Agent’s and any Lender’s execution and delivery of this Amendment
shall be deemed to constitute their approval and acceptance of, or its
satisfaction with, each document or other matter required under this Section 4
to be approved by or acceptable or satisfactory to the Agent and/or any such
Lender.


5.            FATCA.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Effective Date, the Borrower and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the
Credit Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
6.            Upfront Fee.  In consideration of the agreement by each of the
undersigned Lenders (the “Approving Lenders”) to enter into this Amendment and
extend other accommodations contemplated hereunder, the Borrower shall pay to
the Agent, for the account of each Approving Lender (including Bank of America),
in addition to other fees payable under the Credit Agreement and the other Loan
Documents, an amendment fee equal to 1.00% of the aggregate Commitments of all
of the Approving Lenders immediately prior to giving effect to this Amendment
(the “Upfront Fee”).  For the avoidance of doubt, each Approving Lender’s
ratable portion of the Upfront Fee shall be equal to 1.00% of such Approving
Lender’s Commitment with respect to the existing $200,000,000 credit facility. 
The Upfront Fee shall be deemed fully earned as of the Amendment Effective Date
and shall be nonrefundable for any reason whatsoever.
 
7.            Expenses, Etc.  Without limitation of the amounts payable by the
Loan Parties under the Credit Agreement and other Loan Documents, the Obligors
agree to pay all legal fees and expenses of the Agent and the Lenders incurred
in connection with the preparation, negotiation and execution of this Amendment
and the other documents executed and/or delivered in connection herewith.
 
8.            Successors and Assigns.  This Amendment shall be binding upon the
Obligors and upon their respective heirs, administrators, successors and
assigns, and shall inure to the benefit of the Lenders and the Agent and their
respective successors and assigns.  The successors and assigns of such Persons
shall include, without limitation, their respective receivers, trustees, or
debtors-in-possession.
 
9.            Further Assurances. The Obligors hereby agree from time to time,
as and when requested by the Agent or any of the Lenders, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or any of the Lenders may reasonably deem necessary or desirable in order
to carry out the intent and purposes of this Amendment and the Loan Documents.
 
10.            Severability.  Wherever possible, each provision of this
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.
 
11.            Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereto.
 
12.            Execution in Counterparts; Electronic Execution.  This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be an original, but all of which shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page of
this Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.  Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.
 
13.            No Actions, Claims, Etc.  As of the date hereof, each of the
Obligors hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such Persons, or failure of such
Persons to act under the Credit Agreement on or prior to the date hereof.
 
14.            Section Headings.  The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.
 
15.            Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
16.            Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.
 
17.            General Release.  In consideration of the Agent’s willingness to
enter into this Amendment, on behalf of the Lenders, each Obligor hereby
releases and forever discharges the Agent, the L/C Issuer, the Swingline Lender,
the Lenders and the Agent’s, the L/C Issuer’s, the Swingline Lender’s, and the
Lender’s respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all known claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, including,
without limitation, all claims, demands, and causes of action for contribution
and indemnity, whether arising at law or in equity, whether liability be direct
or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any
Obligor may have or claim to have against any of the Bank Group in any way
related to or connected with the Loan Documents and the transactions
contemplated thereby.


18.            Consent and Waiver.


(a)            Reference is hereby made to that certain Membership Interest
Purchase and Modification Agreement among Higher One Real Estate, Inc. (“HO Real
Estate”), U.S. Bancorp Community Development Corporation (U.S. Bancorp”), and FC
Winchester Lofts Manager, Inc., dated September 4, 2014 (the “Purchase
Agreement”), pursuant to which HO Real Estate has sold to U.S. Bancorp all of HO
Real Estate’s membership interests in FC Winchester Lofts Master Tenant, LLC
(the “Membership Interests”). The Loan Parties hereby agree and acknowledge
that: (i) pursuant to the Loan Documents, the Loan Parties were required to
obtain the written consent of the Required Lenders prior to the sale of the
Membership Interests (the “Required Consent”), (ii) such Required Consent was
not obtained, and (iii) the sale of the Membership Interests and the failure to
obtain the Required Consent constitutes an Event of Default under the Loan
Documents (the “Collateral Disposition Default”).  At the request of the Loan
Parties, by signing below, the Lenders party hereto hereby agree to waive the
Collateral Disposition Default and hereby consent to the sale by HO Real Estate
of the Membership Interests.  For avoidance of doubt, the waiver of the
Collateral Disposition Default shall not be construed or interpreted, directly
or by implication, to be a waiver of any other default that has or may arise
under the Credit Agreement or any other Loan Document as a direct or indirect
result of the sale of the Membership Interests.
 
(b)            Reference is also made to that certain Collateral Pledge and
Security Agreement between HO Real Estate and Consortium Structured Investments,
LLC (“CSI”), dated as of September 4, 2014 (the “Consortium Security
Agreement”), pursuant to which HO Real Estate has granted to CSI a lien on and
security interest in the Collateral, as such term is defined in the Consortium
Security Agreement (as so defined, the “Consortium Collateral”). The Loan
Parties have requested and, by signing below, the Lenders party hereto hereby:
(i)  consent to the liens and security interests granted by HO Real Estate to
CSI in the Consortium Collateral, but no amendments thereto; (ii) waive any
breaches of representations or warranties, covenants, Defaults or Events of
Default under the Loan Documents caused by HO Real Estate entering into and
performing its obligations under the Consortium Security Agreement; and (iii)
hereby release all liens and security interests in the Consortium Collateral,
and only such Consortium Collateral, and agree that such Consortium Collateral
shall no longer be considered Collateral under the Loan Documents, provided that
there shall be no modification of any of the terms of the Consortium Security
Agreement, including, without limitation, with respect to the definition of
Consortium Collateral and the amount secured thereby.
 
(c)            The Loan Parties agree and acknowledge that the waivers specified
above are one-time waivers and that the execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Agent and the Lenders under the
Credit Agreement or any of the other Loan Documents, nor constitute or be
construed or interpreted, directly or by implication, as a waiver of or an
amendment or modification to any other obligation of any Loan Party to the Agent
and/or the Lenders under the Credit Agreement or any of the other Loan
Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.


HIGHER ONE, INC., as the Borrower


By:  /s/ Christopher
Wolf                                                                                  
Name:  Christopher
Wolf                                                                                  
Title:  Chief Financial
Officer                                                                                  


HIGHER ONE HOLDINGS, INC., as a Guarantor
By:  /s/ Christopher
Wolf                                                                                  
Name:  Christopher
Wolf                                                                                  
Title:  Chief Financial
Officer                                                                                  


HIGHER ONE REAL ESTATE, INC., as a Guarantor
By:  /s/ Christopher
Wolf                                                                                  
Name:  Christopher
Wolf                                                                                  
Title:  Chief Financial
Officer                                                                                  




HIGHER ONE REAL ESTATE SP, LLC, as a Guarantor
By:  /s/ Christopher
Wolf                                                                                  
Name:  Christopher
Wolf                                                                                  
Title:  Chief Financial
Officer                                                                                  




HIGHER ONE MACHINES, INC., as a Guarantor
By:  /s/ Christopher
Wolf                                                                                  
Name:  Christopher
Wolf                                                                                  
Title:  Chief Financial
Officer                                                                                  
[Signature Page (1) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as
Administrative Agent
By:  /s/ Christine
Trotter                                                                                  
Name:  Christine
Trotter                                                                                  
Title:  Assistant Vice
President                                                                                  




[Signature Page (2) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swingline Lender


By:  /s/ Christopher T.
Phelan                                                                                  
Name:  Christopher T.
Phelan                                                                                  
Title:  Senior Vice
President                                                                                  


[Signature Page (3) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



CITIZENS BANK, N.A., formerly known as RBS Citizens, N.A., as a Lender
By:  /s/ Jamie D.
Garcia                                                                                  
Name:  Jamie D.
Garcia                                                                                  
Title:  Vice
President                                                                                  


[Signature Page (4) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



BANK OF MONTREAL – CHICAGO BRANCH, as a Lender
By:  /s/ Scott
Ferris                                                                                  
Name:  Scott
Ferris                                                                                  
Title:  Managing
Director                                                                                  




[Signature Page (5) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



WEBSTER BANK, N.A., as a Lender
By:  /s/ Michele L.
Lynch                                                                                  
Name:  Michele L.
Lynch                                                                                  
Title:  Vice
President                                                                                  


[Signature Page (6) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender
By:  /s/ Barbara A.
Keegan                                                                                  
Name:  Barbara A.
Keegan                                                                                  
Title:  Senior Vice
President                                                                                  


[Signature Page (7) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



FIFTH THIRD BANK, as a Lender
By:  /s/ Scott E.
Brod                                                                                  
Name:  Scott E.
Brod                                                                                  
Title:  Vice
President                                                                                  


[Signature Page (8) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]



--------------------------------------------------------------------------------

 
SANTANDER BANK, N.A., formerly known as Sovereign Bank, N.A., as a Lender
By:  /s/ Paul
Larsen                                                                                  
Name:  Paul
Larsen                                                                                  
Title:  Senior Vice
President                                                                                  


[Signature Page (9) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender
By:  /s/ Michelle
Latzoni                                                                                  
Name:  Michelle
Latzoni                                                                                  
Title:  Authorized
Signatory                                                                                  




[Signature Page (10) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender
By:  /s/ Luke
Syme                                                                                  
Name:  Luke
Syme                                                                                  
Title:  Assistant Vice
President                                                                                  


[Signature Page (11) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------



FIRST NIAGARA BANK, N.A., as a Lender
By:  /s/ Dante
Fazzina                                                                                  
Name:  Dante
Fazzina                                                                                  
Title:  Vice
President                                                                                  
[Signature Page (12) to Master Reaffirmation and Amendment No. 3 to Loan
Documents]

--------------------------------------------------------------------------------


